Exhibit 77(d) Policies With Respect to Securities Investments On November 14, 2008, ING JPMorgan Mid Cap Value Portfolio was given the ability to invest in real estate investment trusts. On February 2, 2aron Asset Portfolio changed its definition of mid-sized companies to $1.5 billion to $12 billion. On May 1, 2aron Small Cap Portfolio was given the ability to invest up to 20% of its assets in foreign securities including ADRs. On May 1, 2organ Mid Cap Value Portfolio was given the ability to invest in real estate investment trusts. On May 1, 2otal Return Portfolio was given the ability to invest in derivatives, foreign currency options and foreign currency forward contracts. On May 1, 2owe Price Growth Equity Portfolio was given the ability to invest in U.S. and foreign denominated money market securities and U.S. and foreign dollar currencies.
